259 F.2d 959
George H. ELLIOTT, Appellant,v.JONES & LAUGHLIN STEEL CORPORATION, a Corporation.
No. 12468.
United States Court of Appeals Third Circuit.
Argued Sept. 15, 1958.Decided Oct. 1, 1958, Rehearing Denied Nov. 21, 1958.

Dennis C. Harrington, Pittsburgh, Pa.  (James P. McArdle, Pittsburgh, Pa., on the brief), for appellant.
Harland I. Casteel, Pittsburgh, Pa.  (Campbell, Casteel & Thomas, Pittsburgh, Pa., on the brief), for appellee.
Before GOODRICH, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment for the defendant upon a directed verdict in an action brought following an accident to the master of a ship which he claims took place when he slipped on the floor of his cabin and sustained injuries.  He alleges that the ship was negligent in the permitting of an unsafe condition to exist.


2
The district court, 166 F. Supp. 731, discussed all phases of the case satisfactorily.  We have nothing to add to what has already been said as to its merits.


3
The judgment will be affirmed.